Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply file on 07/07/2022, wherein claims 1, 7 , 10, 16, and 19 were amended. Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear panel" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that the amendment for claim 1 is incorrectly placed. The amendment should be added after the letter (c) as it is relevant to the rear panel, for the purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 20120234724 A1) in view of Learn (US 20090302098 A1).
With respect to claim 1, James discloses a blank (3700 figure 37 below) for constructing a retail ready package configured to display products, comprising:
a) a lower front panel (3718 figure 37 below) having a central panel (area inside 3750 and 3752 figure 37 below) separably connected to a remainder of the lower front panel between front lines of weakness (3750, 3752 figure 37 below);
b) a bottom panel (3712 figure 37 below) foldably connected to the lower front panel along a lower front horizontal fold line (dashed line figure 37 below);
c) a rear panel (3714 figure 37 below) foldably connected to the bottom panel along a lower rear horizontal fold line (dashed line figure 37 below); 
d) a top panel (3716 figure 37 below) connected to the rear panel along at least one of an upper rear horizontal line of weakness or an upper rear fold line (dashed line figure 37 below); and
e) an upper front panel (3710 figure 37 below) foldably connected to the top panel along an upper front horizontal fold line (dashed line figure 37 below).   
James failed to disclose “wherein the rear panel (3714 alternate view figure 37 below) includes left and right rear panels separated from one another along a rear vertical line of weakness (474 alternate view figure 37 below). James failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn below. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of James to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View below to see Learn’s concept incorporated with James’ blank and container.

    PNG
    media_image1.png
    1062
    1364
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1508
    903
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1344
    1060
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1062
    1364
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    513
    384
    media_image5.png
    Greyscale


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 5, James further discloses wherein the upper rear horizontal line of weakness (dashed line figure 37 above) is a continuous linear line of weakness. 
With respect to claim 6, James further discloses wherein the central panel (area inside 3750 and 3752 figure 37 above), the top panel (3716 figure 37 above) and the upper front panel (3710 figure 37 above) are adapted and configured to be separated from the remainder of the lower front panel (area outside 3750 and 3752 figure 37 above), the bottom panel (3712 figure 37 above) and the rear panel (3714 figure 37 above) along the upper rear horizontal line of weakness and the front lines of weakness(dashed line figure 37 above).
With respect to claim 7, the references as applied to claim 1, above, disclose all the limitations of the claim except for wherein the bottom panel includes left and right bottom panels separated from one another along a bottom vertical line of weakness (474 alternate view figure 37 above), wherein the remainder of the lower front panel includes a left lower front panel and a right lower front panel, wherein the left lower front panel, the left bottom panel and the left rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right rear panel along the bottom vertical line of weakness and the rear vertical line of weakness to form two separate product display cases. James failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn below. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of James to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View above to see Learn’s concept incorporated with James’ blank and container.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 8, James further discloses wherein the front lines of weakness (3750, 3752 figure 37 above) are at a non-zero angle relative to the lower front horizontal fold line (dashed line figure 37 above).  
With respect to claim 9, James further discloses further comprising an aperture (3769 figure 37 above) defined in the bottom panel (3712 figure 37 above). 
With respect to claim 10, James discloses James discloses a retail ready package (3701 figure 38 below) configured to display products, comprising: 
a) a lower front panel (3718 figure 37 above) having a central panel (area inside 3750 and 3752 figure 37 above) separably connected to a remainder of the lower front panel between front lines of weakness (3750, 3752 figure 37 above);
b) a bottom panel (3712 figure 37 above) foldably connected to the lower front panel along a lower front horizontal fold line (dashed line figure 37 above);
c) a rear panel (3714 figure 37 above) foldably connected to the bottom panel along a lower rear horizontal fold line (dashed line figure 37 above); 
d) a top panel (3716 figure 37 above) connected to the rear panel along at least one of an upper rear horizontal line of weakness or an upper rear fold line (dashed line figure 37 above); and
e) an upper front panel (3710 figure 37 above) foldably connected to the top panel along an upper front horizontal fold line (dashed line figure 37 above).  
James failed to disclose “wherein the rear panel (3714 alternate view figure 37 above) includes left and right rear panels separated from one another along a rear vertical line of weakness (474 alternate view figure 37 above). James failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn below. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of James to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View above to see Learn’s concept incorporated with James’ blank and container.

    PNG
    media_image6.png
    548
    444
    media_image6.png
    Greyscale

	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 10, above. With respect to claim 14, James further discloses wherein the upper rear horizontal line of weakness (dashed line figure 37 above) is a continuous linear line of weakness.  
	With respect to claim 15, James further discloses wherein the central panel (area inside 3750 and 3752 figure 37 above), the top panel (3716 figure 37 above) and the upper front panel (3710 figure 37 above) are adapted and configured to be separated from the remainder of the lower front panel (area outside 3750 and 3752 figure 37 above), the bottom panel (3712 figure 37 above) and the rear panel (3714 figure 37 above) along the upper rear horizontal line of weakness and the front lines of weakness(dashed line figure 37 above).   (Also see, figure 38 above)
With respect to claim 15, James further discloses a retail ready package as recited in claim 10 (above), wherein the central panel (area inside 3750 and 3752 figure 37 above), the top panel (3716 figure 37 above) and the upper front panel (3710 figure 37 above) are adapted and configured to be separated from the remainder of the lower front panel (area outside 3750 and 3752 figure 37 above), the bottom panel (3712 figure 37 above) and the rear panel (3714 figure 37 above) along the upper rear horizontal line of weakness and the front lines of weakness(dashed line figure 37 above). (Also see, figure 38 above)
With respect to claim 16, the references as applied to claim 10, above, disclose all the limitations of the claim except for wherein the bottom panel includes left and right bottom panels separated from one another along a bottom vertical line of weakness (474 alternate view figure 37 above), wherein the remainder of the lower front panel includes a left lower front panel and a right lower front panel, wherein the left lower front panel, the left bottom panel and the left rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right rear panel along the bottom vertical line of weakness and the rear vertical line of weakness to form two separate product display cases. James failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn below. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of James to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View above to see Learn’s concept incorporated with James’ blank and container.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 10, above. With respect to claim 17, James further discloses a retail ready package as recited in claim 10 (above), wherein the front lines of weakness (3750, 3752 figure 37 above) are at a non-zero angle relative to the lower front horizontal fold line (dashed line figure 37 above).  
With respect to claim 18, James further discloses a retail ready package as recited in claim 10 (above), further comprising an aperture (3769 figure 37 above) defined in the bottom panel (3712 figure 37 above).  
With respect to claim 19, James further discloses wherein two rows for placing products are arranged side-by-side within the package in a vertical front facing display orientation relative to the lower front panel of the package. 
Examiner Note: this claim contains non-functional descriptive material. The term product is a broad range, as detailed in the 112b rejection (above), the user is able to identify and arrange a variety of objects within James’s container in order to meet this claim, therefore the prior art applies.
With respect to claim 20, James further discloses a retail ready package as recited in claim 10 (above), wherein an outer surface of the central panel (area inside 3750 and 3752 figure 37 above) is adhered (page 6 [0091]) to an inner surface of the upper front panel (3710 figure 37 above). 
Examiner Note: 3718 in figure 37 is referred to as the “glue flap.”

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Couture (US 20110284621 A1) in view of Learn (US 2009032098 A1). 
With respect to claim 1, Couture discloses a blank (700 figure 47 below) for constructing a retail ready package configured to display products, comprising:
a) a lower front panel (749,720 figure 47 below) having a central panel (749 figure 47 below) separably connected to a remainder of the lower front panel between front lines of weakness (731 figure 47 below);
b) a bottom panel (726 figure 47 below) foldably connected to the lower front panel along a lower front horizontal fold line (dashed line figure 47 below);
c) a rear panel (708,706 figure 47 below) foldably connected to the bottom panel along a lower rear horizontal fold line (dashed line “Fold 1” figure 47 below); 
d) a top panel (734 figure 47 below) connected to the rear panel along at least one of an upper rear horizontal line of weakness or an upper rear fold line (dashed line figure 47 below); and
e) an upper front panel (716 figure 47 below) foldably connected to the top panel along an upper front horizontal fold line (dashed line “Fold 2” figure 47 below).  
	Couture failed to disclose wherein the rear panel includes left and right rear panels separated from one another along a rear vertical line of weakness. Couture failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn above. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of Couture to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View below to see Learn’s concept incorporated with Couture’s blank and container.

    PNG
    media_image7.png
    1320
    1138
    media_image7.png
    Greyscale

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 2, Couture further discloses wherein the rear panel (708,706 figure 47 above) includes an upper rear panel (706 figure 47 above) and a lower rear panel (708 figure 47 above).  
	With respect to claim 3, Couture further discloses wherein the central panel (749 figure 47 above), the top panel (734 figure 47 above), the upper front panel (716 figure 47 above) and the upper rear panel (706 figure 47 above) are adapted and configured to be separated from the remainder of the lower front panel (720 figure 47 above), the bottom panel (726 figure 47 above) and the lower rear panel (708 figure 47 above) along a rear horizontal line of weakness (labeled dashed line figure 47 above)and the front lines of weakness (731 figure 47 above).  
With respect to claim 4, Couture further discloses wherein the rear horizontal line of weakness is a continuous linear line of weakness (labeled dashed line figure 47 above).  
With respect to claim 10, Couture discloses a retail ready package (714 figures 44,45 below) configured to display products, comprising:
a) a lower front panel (749,720 figure 47 above) having a central panel (749 figure 47 above) separably connected to a remainder of the lower front panel between front lines of weakness (731 figure 47 above);
b) a bottom panel (726 figure 47 above) foldably connected to the lower front panel along a lower front horizontal fold line (dashed line figure 47 above);
c) a rear panel (708,706 figure 47 above) foldably connected to the bottom panel along a lower rear horizontal fold line (dashed line “Fold 1” figure 47 above); 
d) a top panel (734 figure 47 above) connected to the rear panel along at least one of an upper rear horizontal line of weakness or an upper rear fold line (dashed line figure 47 above); and
e) an upper front panel (716 figure 47 above) foldably connected to the top panel along an upper front horizontal fold line (dashed line “Fold 2” figure 47 above).  
Couture failed to disclose wherein the rear panel includes left and right rear panels separated from one another along a rear vertical line of weakness. Couture failed to teach of a blank or package with any vertical line of weakness. However, in a similar field of endeavor, namely convertible storage to display containers, Learn taught of a blank and package that incorporated a tear line down the center of the display portion of the container in order to enable the container to be “converted to two display portions” (page 5 [0061]). Refer to figures 13 and 19 of Learn above. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank and package of Couture to incorporate a perforated line through the display box portions of the box as taught by Learn in order to allow the container to be split into two display portions. Refer to figure 37 Alternate View and 38 Alternate View below to see Learn’s concept incorporated with Couture’s blank and container.

    PNG
    media_image8.png
    1504
    995
    media_image8.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 10, above. With respect to claim 11, Couture further discloses a retail ready package as recited in claim 10 (above), wherein the rear panel (708,706 figure 47 above) includes an upper rear panel (706 figure 47 above) and a lower rear panel (708 figure 47 above).  
With respect to claim 12, Couture further discloses a retail ready package as recited in claim 11 (above), wherein the central panel (749 figure 47 above), the top panel (734 figure 47 above), the upper front panel (716 figure 47 above) and the upper rear panel (706 figure 47 above) are adapted and configured to be separated from the remainder of the lower front panel (720 figure 47 above), the bottom panel (726 figure 47 above) and the lower rear panel (708 figure 47 above) along a rear horizontal line of weakness (labeled dashed line figure 47 above)and the front lines of weakness (731 figure 47 above).  
With respect to claim 13, Couture further discloses a retail ready package as recited in claim 12 (above), wherein the rear horizontal line of weakness is a continuous linear line of weakness (labeled dashed line figure 47 above).

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Applicant argues that Learn does not teach or suggest a rear panel or a vertical tear line on the rear panel and that the combination would result in a change in functionality. However, the primary reference, James already teaches of the structure of the rear panel. It would be obvious to incorporate the continuous lines of weakness of Learn on James entire blank, including the rear panel, as the purpose of the line of weakness is to have the container “converted to two display portions” (page 5 [0061]). Learns modification would enhance the functionality of James container to split into two display containers while maintaining the functionality of acting as a display case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735